Citation Nr: 0729212	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-31 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with osteoarthritis.

2.  Entitlement to a compensable evaluation for headaches.

3.  Entitlement to an evaluation in excess of 10 percent for 
memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  Prior to November 22, 2005, the veteran's service-
connected lumbosacral strain with osteoarthritis was 
manifested by subjective complaints of pain as well as 
numbness and tingling of lower extremities and objective 
demonstration of nearly-full to full range of motion of the 
lumbar spine.

3.  Since November 22, 2005, the veteran's service-connected 
lumbosacral strain with osteoarthritis has been manifested by 
subjective complaints of pain with range of motion of forward 
flexion to 45 to 50 degrees, extension to less than 15 
degrees, lateral flexion to 20 to 25 degrees bilaterally and 
lateral rotation to 45 degrees bilaterally.  There is no 
objective medical evidence of neurological symptomatology.  

4.  The veteran's service-connected headaches are not 
manifested by prostrating attacks.

5.  The veteran's service-connected memory loss is not 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
mild memory loss (such as forgetting names, directions, 
recent events).


CONCLUSIONS OF LAW

1.  Prior to November 22, 2005, the criteria for an 
evaluation in excess of 10 percent for lumbosacral strain 
with osteoarthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

2.  Since November 22, 2005, the criteria for an evaluation 
of 40 percent for lumbosacral strain with osteoarthritis are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).

3.  The criteria for a compensable evaluation for headaches 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).  

4.  The criteria for an evaluation in excess of 10 percent 
for memory loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  A letter dated in August 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The August 2006 letter told him to 
provide any relevant evidence in his possession.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The August 2006 letter also advised the 
veteran of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and given the opportunity to submit additional evidence or 
information.  In response to this notice, the veteran 
requested in August 2006 that VA wait at least 60 days before 
deciding his claim to give him a chance to submit additional 
information or evidence.  No additional evidence has been 
submitted to date.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in January 
2003, June 2004, and November 2005.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  



a.	Lumbosacral strain

Historically, service connection for lumbar strain was 
granted in a November 1993 rating decision, and a 10 percent 
disability rating was assigned effective November 15, 1992.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).

The RO has assigned a 10 percent rating for the veteran's 
lumbosacral strain with osteoarthritis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for limitation of motion of 
the lumbar spine.  During the pendency of this claim, the 
criteria for rating spine disabilities were revised 
(effective September 26, 2003).  The Board will evaluate the 
veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated pursuant to 38 C.F.R. § 4.71a, DC 
5292.  A 10 percent evaluation is warranted where the 
limitation of motion in the lumbar spine is slight, a 20 
percent evaluation is warranted where the limitation of 
motion in the lumbar spine is moderate, and a 40 percent 
evaluation is warranted for severe limitation of motion.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6 (2006).

Although the criteria under Diagnostic Code 5292 was less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

Note (2) of the General Rating Formula for Diseases and 
Injuries of the Spine
states that for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  38 C.F.R. § 4.71a 
diagnostic codes 5235 to 5243 (2006).  

Similarly, Note (5) of the General Rating Formula for 
Diseases and Injuries of the Spine states that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.
 
A November 2002 encounter sheet indicates that physical 
examination of the veteran demonstrated flexion to 85 
degrees. 

At a January 2003 VA spine examination, physical examination 
revealed flexion was 90/95, extension 25/35, lateral flexion 
25/40, and rotation 25/35.  At a January 2003 VA neurological 
examination, the veteran demonstrated full, free, 
unrestricted, and painless range of spine motion, extending 
his spine something over 30 degrees, tilting to either side 
in excess of 35 degrees, rotating in excess of 45 degrees, 
and bending forward 105 degrees, all without complaint.  

At the June 2004 VA neurological examination, the veteran was 
able to extend his spine just about 30 degrees, flex nearly 
100 degrees, tilt to either side in excess of 35 degrees, and 
rotate 45 degrees.

At the October 2005 VA joints examination, the examiner noted 
that the veteran flexed his spine to only 35 degrees stating 
that he did not want to go any further for fear it would 
cause pain.  The examiner noted that on a June 2004 VA 
examination, the veteran demonstrated full motion in flexion, 
extension, right and left side bending as well as rotation 
and opined that he did not think that the veteran was giving 
his best effort.  Extension was to 30 degrees with subjective 
pain at 30 degrees, right and left side bending were both 
performed at 30 degrees with no pain,  and right and left 
rotation were both performed to 30 degrees with no pain.  At 
a November 2005 VA examination, physical examination 
demonstrated flexion between 45 and 50 degrees, extension 
less than 15 degrees, lateral flexion between 20 and 25 
degrees, and rotation at 45 degrees.

With respect to the orthopedic impairment, prior to the 
October 2005 VA, the veteran's range of motion of the lumbar 
spine was productive of no more than slight impairment.  At 
it worst, in November 2002, flexion was noted to 85 degrees; 
and range of motion results in January 2003 and June 2004 
were full, or nearly full. 

Although the veteran demonstrated flexion limited to only 35 
degrees at the October 2005 VA examination, this evidence of 
little probative value as the examiner opined that he did not 
think that the veteran was giving his best effort.  However, 
the most recent VA examination in November 2005 showed 
significant impairment in the range of motion of the lumbar 
spine.  These findings show severe limitation of motion of 
the lumbar spine under Diagnostic Code 5292.  Thus, effective 
at the time of the November 2005 VA examination, the 
veteran's limitation of motion of the lumbar spine warranted 
a 40 percent rating.  

The Board notes that 40 percent evaluation is the maximum 
rating available under Diagnostic Codes 5292 and 5295 
(pertaining to limitation of motion in the lumbar spine and 
lumbosacral strain).  Consequently, those codes need not be 
discussed further.  

A higher rating is potentially available under former 
Diagnostic Code 5289 (pertaining to ankylosis of the lumbar 
spine).  However, there is no evidence that the veteran 
suffers from ankylosis of the lumbar spine.  The veteran on 
VA examinations in January 2003, June 2004, and on his most 
recent VA examination in November 2005 has demonstrated 
forward flexion to 45 degrees or more.  

The Board has considered whether the revisions to the Rating 
Schedule effective September 26, 2003 would result in a 
higher evaluation in this case.  Under the new criteria of 
Diagnostic Code 5237 (lumbosacral strain) with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, a 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  

However, as noted above, there is no evidence that the 
veteran suffers from either unfavorable or favorable 
ankylosis of the lumbar spine. 

Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine states that a separate evaluation for 
the veteran's associated objective neurological abnormalities 
under an appropriate diagnostic code.  

In terms of the neurological manifestations, at the June 2004 
VA examination, the veteran reported experiencing numbness 
and tingling in the right lateral thigh on standing erect or 
lying flat.  However, at the November 2005 VA examination, 
the veteran's lower extremity reflexes were noted to be 
symmetrical from side to side, his appreciation of pin prick, 
touch, temperature, position and vibration was unaltered, and 
seated, he tolerated straight leg raising to 90 degrees 
without flip or bow-string phenomena.  

As such, a separate compensable rating is not warranted for 
associated neurological involvement because neurological 
symptomatology warranting a compensable rating is not shown 
by the clinical evidence of record, and is most notably not 
shown at the most recent examination.

In addition, the Board must also consider whether a higher 
disability rating is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board acknowledges that the veteran has pain in his 
lumbar spine and has complained of weakness and fatigue.  
However, a higher compensation is not warranted under these 
provisions because even considering the veteran's complaints 
of weakness, fatigue, and pain, there is no persuasive 
evidence of additional functional loss that would limit 
motion to such a degree so as to warrant a rating in excess 
of the 40 percent rating.  Thus, the Board finds that the 
rating criteria, have been met for an increased rating of 40 
percent, but no higher, for the veteran's lumbosacral strain 
with osteoarthritis, effective November 22, 2005.

The Board has also considered the doctrine of reasonable 
doubt with respect to whether an evaluation in excess of 40 
percent is warranted for the veteran's service-connected 
lumbosacral strain with osteoarthritis; however, the Board 
finds that, as the preponderance of the evidence is against 
an evaluation in excess of 40 percent, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

b.	Headaches

Historically, service connection for migraine headaches was 
granted in a November 1993 rating decision, and a 
noncompensable disability rating was assigned effective from 
November 15, 1992.  In a June 1998 rating decision, the RO 
incorrectly adjudicated the veteran's claim for increased 
evaluation for migraine headaches as being 10 percent 
disabling.  This error was corrected in a September 2000 
rating decision which characterized the issue as evaluation 
of headaches, which is currently 0 percent disabling.

The RO has assigned a noncompensable rating for the veteran's 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100, headaches with prostrating attacks averaging less than 
one in two months over the last several months is evaluated 
as noncompensable.  Headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months shall be evaluated as 10 percent disabling.  Headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months shall be 
evaluated as 30 percent disabling.  Very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability shall be evaluated as 50 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.
   
At the January 2003 VA neurological examination, the veteran 
described pain that was intense, non-throbbing, and aching in 
character which was bitemporal or bioccipital or bifrontal in 
location.  The veteran reported that the headaches began in 
the temporoparietal region bilaterally, increasing in 
intensity gradually and radiating to the temples and 
forehead.  The veteran stated that during the painful 
episode, the intensity of the headache fluctuated.  The 
veteran also reported to have had two episodes of distortion 
of his visual fields, in which he saw shimmering lights in 
the center for half-hour each and were not associated with 
headache.  The veteran stated that he thought that his 
headaches were made worse by exposure to light, physical 
activity, and dehydration and relieved by sleep, drinking 
coffee, or reclining, lying still, and covering his eyes.  
The veteran stated that his headaches were initially relieved 
by ibuprofen which he took on a daily basis, but then he 
changed to acetaminophen which he reportedly took every day.  
The veteran stated that if he did not take medication every 
day, he experienced a headache; and that the headache 
disappeared within 20 minutes of oral ingestion.  The veteran 
reported that they usually were present in the first hour 
after waking and occur on any day of the week, but did not 
wake him from sleep.  The veteran denied nausea, vomiting, 
impairment of sensation, and except for the episodes 
mentioned above, had no visual aura but had occasional 
blurred vision with headache.  The veteran stated that he 
felt tired if he had a long-lasting headache.  The veteran 
said that his headaches did not interfere with normal 
activity, and that the only alteration in activity during a 
headache was when he was unable to concentrate on complex, 
ongoing tasks, which were then done more slowly.  He 
indicated that most of the time he was able to continue with 
his day to day duties.    

After physical examination of the veteran, the examiner 
stated that the headache that the veteran described had none 
of the characteristics of migraine, with or without aura, as 
defined by the International Headache Society.  He noted that 
the most important point was its bilaterality, its temporal 
reference, and its lack of a throbbing component.  The 
examiner noted that the veteran headaches were more 
suggestive of a tension-type headache.  The fact that he had 
taken medication every day and suffered daily headaches if he 
did not take medication further indicated that a special 
character of headache known as chronic daily headache which 
might occur either in the tension or migraine variety and was 
nearly always the direct consequence of the excessive use of 
medication.  The examiner stated further that the ease with 
which the headache was relieved by giving a small amount of a 
nearly useless drug verified the degree to which he had 
undergone self-sensitization.  The examiner stated that he 
did not believe that the headache was disabling and would 
look upon it as part of the psychiatric disorder which was 
described by the consultant who examined the veteran in 
November 2002.  

At the June 2004 VA neurological examination, the veteran 
described a bitemporal, bifrontal, or vertex oriented 
headache for which he used up to 3000 mg of acetaminophen 
daily.  The veteran reported that he occasionally took no 
medication but then would awake in the morning with a 
headache.  The headaches were said to have various durations.  
If there was a visual onset, it might last for more than one 
and one-half hours; if the headache began in the bitemporal 
or bifrontal region, it might last for a half hour.  The 
veteran also reported that a recent headache had had a visual 
aura.  The veteran described having some kind of headache 
daily but was unable to estimate the duration because it was 
always there except for six to eight hours when it might 
disappear after taking medication.  The veteran reported that 
his headaches were produced by exposure to sunlight.  The 
veteran reported that his headaches did not radiate to any 
other part of his body.  The veteran denied nausea and 
vomiting in association with his headache and denied visual 
symptoms except the aura noted above and vertigo which he 
said lasted two seconds.  The veteran reported that the only 
abnormality of sensation which he associated with the 
headache was numbness and tingling of his head on the left 
side which might precede the headache.  The veteran also 
stated that sometimes he had pain in his ear or jaw.  The 
veteran denied loss of power.  The examiner noted that it was 
not clear if the veteran had ever been forced to withdraw 
from activity by the headache, but noted that over the past 
ten years he napped from time to time because of head or back 
discomfort.  The examiner noted that there was no evidence of 
fatigue or impairment of functions, and noted that it was 
unclear whether the headache inhibited or prohibited daily 
activity.

After physical examination of the veteran, the examiner 
opined that with regard to the question concerning migraine, 
there was no evidence that it existed.

At the November 2005 VA neurological examination, the veteran 
described his headaches as dull, constant, and located in the 
frontotemporal regions bilaterally or in the occipital 
regions bilaterally.  The veteran reported that he has been 
taking up to, but not more than, 3000 mg of acetaminophen 
daily.  The veteran stated that the headaches started in 1990 
and, at that time, were daily in their occurrence, lasting 
until he took Acetaminophen.  The veteran denied an aura.  
The veteran reported that his headaches occurred every day of 
the week and were present primarily in the morning upon 
waking, but did not interrupt his sleep.  He reported that 
the headache began in the frontal region and was slow to 
reach its peak requiring nearly an hour to do so.  The pain 
was generally a sense of pressure, but occasionally might be 
sharp, and, once in a while, radiated to his jaws.  During 
the headache, the pain was constant and did not fluctuate.  
The veteran denied nausea, vomiting, vertigo, and alteration 
of sensation or power associated with his headaches.  The 
veteran described that at times he had blurred vision.  The 
veteran reported that on rare occasions, which he could not 
enumerate, he would remain in bed because of the headache.  
The examiner noted that at the time of the examination, the 
veteran could not recall the last time that this had 
happened.  The veteran described that when this happened, he 
would try to relieve himself by sleeping but without success.  
He denied factors which aggravated or relieved his headaches 
except for medication.  Between episodes of headaches, which 
occurred only after he had taken medication, he had no other 
symptoms.  He denied adverse reactions from medication.  He 
never used prophylaxis.  He never used any other effective 
treatment than Acetaminophen.  

After physical examination of the veteran, the examiner 
stated that the headaches were chronic daily headaches of 
muscle tension type.  He opined that the only relationship 
that the veteran's headaches had to migraine was that the 
pain was in the head.  The examiner also noted that the 
predilection for chronic daily headaches in anxious people 
who took excessive amounts of analgesic medications, in his 
case, 3000 mg of acetaminophen daily, lead very quickly to 
headache transformation to chronic daily headache.  The 
examiner stated that there was also a condition known as 
chronic daily migraine, but that the veteran had never given 
a history of a headache which was compatible with migraine.  
The diagnosis rendered was chronic daily headache of anxiety-
tension type secondary to overuse of medication.

The Board notes that the veteran is competent to provide 
evidence concerning factual matters of which he has first 
hand knowledge (i.e., the frequency and symptoms associated 
with his migraine headaches).  See e.g., Barr v. Nicholson, 
No. 04-0534 (U.S. Vet. App. June 15, 2007) (The Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms.)  

In this case, the Board finds the veteran's statements at the 
VA examinations regarding his headache symptoms and their 
frequency to be credible.  Therefore, the Board concludes 
that the evidence of record indicates that the veteran does 
not suffer prostrating attacks with his headaches.  Thus, the 
Board finds that the rating criteria have not been met for a 
compensable disability rating for the veteran's headaches.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has also considered the doctrine of reasonable 
doubt with respect to whether a compensable evaluation is 
warranted for the veteran's service-connected headaches; 
however, the Board finds that, as the preponderance of the 
evidence is against a compensable evaluation, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).
    

c.	Memory Loss

Historically, service connection for memory loss was granted 
in an October 1997 rating decision, and a 10 percent 
disability rating was assigned effective November 2, 1994.

The RO has assigned a 10 percent disability rating for the 
veteran's memory loss pursuant to 38 C.F.R. § 4.130, Schedule 
of ratings for mental disorders, Diagnostic Code 9310 
(dementia of unknown etiology.)  Under 38 C.F.R. § 4.130, 
Diagnostic Code 9310, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). Higher evaluations are warranted 
for greater disability.

A May 2001 consultation sheet indicates that the veteran 
presented for evaluation of memory loss.  An examination of 
the veteran's brain was obtained in axial, sagittal and 
coronal places.  The impression was normal MR of the brain.  
After mental status examination and testing, the examiner 
stated that the veteran's working memory index indicated mild 
impairment in his ability to hold information in memory while 
manipulating it.  The summary stated that other than a mild 
deficit in the veteran's working memory, he showed no 
evidence of neurocognitive impairment.

At the January 2003 VA neurological examination, the veteran 
described memory problems of moderate severity which involved 
working memory (memory for continuing events, which require 
manipulation, as in the case of doing an errand).  After 
mental examination of the veteran, the examiner stated that 
the veteran, at that time, did not have a memory disorder and 
noted that his history was not marked by areas in which he 
could not remember the answer to a question.  The veteran was 
noted to be fully oriented, and it was reported that a 
variety of memory tests in different shapes and contexts were 
without abnormality.

The June 2004 VA neurological examination report noted that 
the examiner could not recognize any disturbance of memory in 
the veteran.  The examiner stated that the veteran had 
precise recall of having seen him before.  At a June 2004 
post-traumatic stress disorder (PTSD) examination, mental 
status examination demonstrated that the veteran's attention, 
concentration, recent and remove memory were intact.  He was 
able to recall 3/3 items after five minutes with an 
intervening task, and he was able to follow a simple chain of 
directions.

At the November 2005 VA neurological examination, the veteran 
recalled having seen the examiner on prior occasions although 
he did not remember precisely when.  The veteran complained 
about forgetting to single space the lines of a letter, 
making spelling errors or failing to correct grammatical 
errors, doing the same thing twice, renting a previously 
rented moving to view at home, and making errors in his bank 
account due to not remembering his balance.  The veteran 
stated that he believed that the apartment fire in which he 
lost much of his personal property was the result of his 
leaving his home while a candle was burning.  He denied 
becoming lost, failing to remember names or associating them 
with faces or the reverse, and not being able to find his 
automobile once he parked it.  

The examiner stated that with respect to the veteran's 
memory, he noted no abnormality, nor had he in the past.

Therefore, the Board concludes that the evidence of record 
indicates that the veteran, at most, has mild memory loss; 
and although the veteran believes that his memory loss 
affects his workplace tasks, the objective evidence does not 
suggest that this mild memory loss has caused occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Thus, the Board 
finds that the rating criteria have not been met for an 
evaluation in excess of 10 percent for the veteran's memory 
loss.  38 C.F.R. § 4.130, Diagnostic Code 9310.

The Board has also considered the doctrine of reasonable 
doubt with respect to whether an evaluation in excess of 10 
percent is warranted for the veteran's service-connected 
memory loss; however, the Board finds that, as the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.	Extraschedular Consideration

The Board has also considered whether this case should be 
referred for consideration of the assignment of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2006).  This regulation is for application in 
exceptional cases where the schedular evaluations are found 
to be adequate.  The governing norm is a "finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  There is no indication in the record that the 
veteran's service-connected lumbosacral strain, headaches, or 
memory loss have resulted in frequent hospitalization.  
Additionally, marked interference with employment, i.e., that 
which is beyond what is contemplated in the current 
disability assignments, is also not shown.  Moreover, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

Under these circumstances, the Board concludes that neither 
the lay or clinical evidence indicates that the veteran's 
disabilities warrant referral for consideration of an 
extraschedular evaluation.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with osteoarthritis is denied.

Entitlement to an evaluation of 40 percent for lumbosacral 
strain with osteoarthritis is granted effective November 22, 
2005, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable evaluation for headaches is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
memory loss is denied.



______________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


